Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 20, 2018

The Court of Appeals hereby passes the following order:

A18E0037. ARDSLEY PARK SAVANNAH PROPERTIES, LLC et al. v. THE
    MAYOR OF THE CITY OF SAVANNAH et al.

      Ardsley Park Savannah Properties, LLC and Mark DeWitt (collectively,
“DeWitt”) have filed, pursuant to this Court’s Rule 40 (b), an Emergency Motion for
Supersedeas and Stay of the trial court’s order entered on March 12, 2018, which
granted the request for an interlocutory injunction filed by the Mayor and Aldermen
of the City of Savannah.
      Upon review and consideration of DeWitt’s motion, we conclude that said
motion fails to meet the standard for emergency relief as contemplated by Court of
Appeals Rule 40 (b). Consequently, DeWitt’s motion is hereby DENIED. See
generally O’Brien v. O’Laughlin, 557 U.S. 1301, 1302 (130 SCt 5, 174 LE2d 602)
(2009) (Breyer, J., in chambers) (noting the four “traditional factors regulating the
issuance of a stay”); SRB Investment Svcs. v. Branch Banking & Trust Co., 289 Ga.
1, 5 (3) (709 SE2d 267) (2011) (identifying four factors to be considered with
reference to an interlocutory injunction).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/20/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.